Citation Nr: 0943247	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for service-connected major depressive disorder (MDD) 
(formerly rated as posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1944 to 
May 1947.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted an increased rating to 50 percent for 
service-connected major depressive disorder.  The Veteran 
filed his notice of disagreement with the rating in October 
2005. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire period of increased rating claim from April 
23, 2003, the Veteran's service-connected psychiatric 
symptomatology has more nearly approximated total 
occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent disability rating for service-
connected MDD are met for the entire period of increased 
rating claim from April 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9434 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, the duties to notify and assist will not be 
further discussed.  

Psychiatric Disability Rating Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21 (2007).  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in determining the present level of a disability for any 
increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under Diagnostic Code 9411, using the General Rating Formula 
for Mental Disorders, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

In addition, regulations state that, when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a) (2009).  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment. 38 C.F.R. § 4.126(b) (2009).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 
32 (4th ed. 1994).  The GAF Scale score is based on all of 
the Veteran's psychiatric impairments.  A GAF Scale score of 
31 to 40 indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or an major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF Scale score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Scale score 
of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
61 to 70 GAF Scale score indicates some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis of Increased Rating for Psychiatric Disorder

In this case, the Veteran contends generally that a higher 
disability rating than 50 percent is warranted for his 
service-connected major depressive disorder (which was 
previously rated as PTSD).  The Veteran has been rated as 10 
percent disabled since 1996, and 30 percent disabled since 
June 2001.  His claim for increased rating was received on 
April 23, 2003.  

After a review of the evidence, the Board finds that for the 
entire period of increased rating claim from April 23, 2003, 
the Veteran's service-connected psychiatric symptomatology 
has more nearly approximated total occupational and social 
impairment.  While some of the evidence, for example an 
August 2003 VA examination report, reflects that the Veteran 
had some Alzheimer-like symptoms, which may have been due to 
some oxygen deprivation as well as Alzheimer progression, and 
that he was losing short-term memory function, the Board 
finds that such symptomatology has not been adequately 
differentiated from the service-connected symptomatology 
associated with MDD.  

The evidence includes an August 2003 VA examination report 
that notes that the Veteran was a very poor informant as he 
would "ramble" and be unable to answer questions in a clear 
and distinct manner if he answered them at all.  Upon 
examination, the Veteran was friendly and affable although he 
was unable to answer questions in a clear and distinct 
manner, dressed appropriately, with good activities of daily 
living and hygiene, cooperative attitude, significant recent 
memory deficits, and some remote memory deficits.  The 
examiner noted that there was no indication of any thought 
disorder, suicidal ideation, significant anxiety, 
hallucinations, or delusions, and that he was oriented x3.  
The Veteran's wife reported that he had been belligerent at 
the adult home, and that she could be afraid of his wrath 
towards her.  The examiner noted that the Veteran admitted to 
at times being depressed, but that it did not appear as 
though his depression had worsened.  The examiner diagnosed 
major depressive disorder, but noted that the symptoms 
appeared to be relatively stable at that point, and that 
there was notable deterioration in his cognitive capacity.  
The examiner also assigned a GAF score of 49.  

In March, April, and May 2004 VA adult day health care notes, 
the Veteran was noted to be alert, oriented x3, and 
independent with activities of daily life.  It was also noted 
that the Veteran attended and participated in current events, 
men's groups, group activities, exercise, and bingo, and 
interacted with peers and staff.  In an April 2004 VA 
progress note, the program director noted a history of 
depression, but no signs and symptoms of depression as the 
Veteran was usually in a good mood. 

In a June 2004 VA examination report, the Veteran was noted 
to be a married male Veteran currently living in an adult 
home apart from his wife, dressed appropriately, and not 
fully oriented with good activities of daily living and 
hygiene.  The examiner also reported a euthymic mood, 
cooperative spontaneous speech but not always logical or 
relevant, impaired memory, and worsening dementia with no 
indication of any thought disorder, delusions, and 
hallucinations, , and no impaired impulse control, although 
he could be difficult at times.  The examiner indicated that 
he was being actively treated for depression, and needed 
medications to sleep, his appetite was well maintained, and 
he was not homicidal or suicidal.  The examiner opined that 
his condition was worse largely because of an exacerbation 
from his dementia.  The examiner diagnosed major depression, 
recurrent, and dementia which has further reduced his ability 
to function, and assigned a GAF score of 47. 

In a June 2006 VA examination report, the Veteran was noted 
to be rather oddly dressed, with some poor grooming and 
apparently adequate hygiene.  The VA examiner noted that the 
Veteran was polite and cooperative throughout the evaluation 
process; however, most of the questions had to be answered by 
his wife because the Veteran appeared to be in late-stage 
dementia.  The Veteran was reported to speak in a clear voice 
and tone, with small speaking vocabulary, and speech at times 
indicating psychosis.  The Veteran's wife indicated that he 
was "very confused" and she denied he was moody or 
emotionally labile, had a temper, or had a history of 
auditory or visual hallucinations.  The examiner opined that 
his delusional thinking was a direct by-product of his 
dementia and not a pre-existing mental illness.  The examiner 
diagnosed major depression, dementia, not otherwise 
specified, and assigned a GAF score of 21. 

In October 2006 and January 2007 VA progress notes, the 
Veteran was noted to have violent outbursts.  The January 
2007 note indicated that he had sporadic violent outbursts 
provoked by even a simple request to turn down the 
television, and that it occurs about once every two or three 
months, but had been worse lately.  In a September 2007 VA 
progress note, the Veteran was inappropriately dressed with 
no insight; however, the wife reported he was calm in 
general, though more confused of late.  In a September 2007 
VA primary care note, the Veteran was dressed 
inappropriately, non-matching shorts with a blazer, but very 
pleasant and joking quite a bit, and confused with ruminative 
speech.  The examiner noted that depression was in remission, 
and that dementia was becoming the more prominent issue.  In 
a December 2007 VA progress note, the Veteran had no 
complaints, appeared calm and content, was getting along 
better at home, and was stable on current medications.  The 
examiner assigned a GAF score of 39. 

In a letter dated in November 2007, the Veteran's treating VA 
physician noted that  the Veteran had total occupational and 
social impairment due to gross impairment in thought 
processes and communication, persistent delusions regarding 
the government, grossly inappropriate behavior at home, 
arguing about his rights inappropriately, displayed some 
danger of harm to others at times and an inability to care 
for himself without assistance, intermittent inability to 
perform activities of daily living, including maintenance of 
personal hygiene, and problems with memory.  The physician 
opined that while some of the Veteran's deteriorating 
functioning is related to the dementia it is also due to a 
worsening of his longstanding depression and its effect on 
his personality.  He reported that it had been difficult for 
the Veteran to get along with for many years predating the 
dementia, due to his depression, irritability, and sometimes 
inappropriate and near delusional opinions about the 
government and his rights.  He opined that this was related 
to chronic depression and its effects on his personality. 

In a December 2008 VA examination report, the Veteran was 
noted as dressed appropriately with good activities of daily 
living and hygiene, but also that he required assistance at 
the adult home with his hygiene.  He also noted that his 
attitude was entirely pleasant and cooperative, although he 
was frequently confused and unable to provide details 
secondary to this dementia, mood was euthymic, speech was 
disjointed, circumstancing, often illogical, or simply he was 
confabulating information.  

The VA examiner indicated that the Veteran's memory, both 
recent and in some cases remote, was quite poor, and he was 
confused and could not name his grandchildren or the date.  
The examiner reported that there was no indication of a 
current thought disorder, although he has been delusional in 
the past, and that there were no current hallucinations, he 
was not oriented to time, place, or person, there was no 
current impulse control problem, he had a euthymic mood and 
appeared helpful to the other residents in the group home, 
sleep and appetite was good, there was no anxiety or panic 
attacks, or manic or hypomanic behavior, no suicidal or 
homicidal ideation, and no recent gestures.  The VA examiner 
noted that the Veteran did not currently meet the criteria 
for PTSD as he could not recount many memories of World War 
II due to his dementia, and, therefore, failed to meet the 
threshold for the diagnosis of PTSD. 

The December 2008 VA examiner opined that the Veteran's 
service-connected major depressive disorder with psychotic 
features greatly impaired his functioning, but there was no 
clear evidence or documentation that this was underrated 
except perhaps during periods of psychosis.  He also reported 
that the Veteran has remained stable at the adult home with 
no evidence that his depressive symptoms have exacerbated.  

The Veteran has been diagnosed with non-service connected 
dementia and service-connected MDD; however, it is unclear 
which symptoms relate to which psychological disorder.  The 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  The specific 
symptoms and GAF scores assigned for the Veteran's 
psychiatric symptomatology either reflect specific 
symptomatology contemplated by a 100 percent rating or are 
consistent with total occupational and social impairment.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for a 100 
percent disability rating for service-connected MDD are met 
for the entire period of increased rating claim from April 
2003.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a disability rating of 100 percent for 
service-connected major depressive disorder (MDD) (formerly 
rated as posttraumatic stress disorder (PTSD)) is granted. 




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

